Porter, J.
delivered the opinion of the court. This is an action in which the plaintiffs, who aver that they are descended from Indians, now claim their freedom. The issue joined is liberi vel non. The cause was *505submitted to a jury, on special facts, who have found that the petitioners are descended from an indian woman of the Chickasaw tribe, and that the defendant his shewn no title to hold them as slaves.
East'n District.
May, 1824.
Davezac for the plaintiffs, Watts & Delachaise for the defendant.
On this verdict, the duty of the court is very simple, if the defendant bold the plaintiff in slavery, without any title, he does so illegally, and they must be set free.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.